Case 2:16-cv-00487-GMN-PAL Document 79 Filed 06/08/20 Page 1 of 2
                                   Case 2:16-cv-00487-GMN-PAL Document 79 Filed 06/08/20 Page 2 of 2



                               1    DATED this 21st day ofMay, 2020.                DATED this 21st day ofMay, 2020.

                               2    AKERMAN LLP                                     BLACK & LOBELLO

                               3
                                   Isl Holly E. Walker                             Isl Christopher V Yergensen
                               4   Holly E. Walker, Esq.                           Christopher V. Yergensen, Esq.
                                   Nevada Bar No. 14295                            Nevada Bar No. 6183
                               5   1635 Village Center Circle, Suite 200           395 Gatlinburg Court
                               6   Las Vegas, NV 89134                             Henderson, NV 89012
                                   Attorneys for Plaintiff                         Attorney for Defendant
                               7   Bank of America, NA.                            BDJ Investments, LLC.

                               8
                               9          IT IS SO ORDERED.                ORDER
                              10          IT IS HEREBY ORDERED that the above Stipulation to Extend Time to Respond to
                              11    the Motion for Partial Summary Judgment, (ECF No. 77), is GRANTED.

                              12          DATED this ____
                                                      8 day of June, 2020.
                     °'       13
0         �0         '°
                     '°
...,;i   £ "'d'.'°
...,;i�• '""
               '""
               - 00
                              14                                             ____________________________________
i;..J .g:;,::;-
� g .,g
0                                                                            Gloria M. Navarro, District Judge
          "'.,
               :��
                              15
         i::-o�

                                                                             United States District Court
...,;i   -< � �
� -�
�u t >��                      16
< :3: "'°''°
                     00
           .
         r-- .,
         r-- ...J 00          17
...,;i   r--      �

� �                  �
                     !:::.-
                              18
                              19
                              20
                              21
                              22

                              23

                              24

                              25

                              26

                              27
                              28

                                                                           Page 2 of2
